DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-7, 10-12, and 15-17 were previously pending and subject to a non-final office action mailed 06/10/2021. Claims 1, 3, 6, 10-12, 15 and 17 were amended; claims 2, 5 and 16 was cancelled, and no claim was added in a reply filed 09/10/2021. Therefore claims 1, 3-4, 6-7, 10-12, 15 and 17 are currently pending and subject to the final office action below. 
Response to Arguments
Applicant's arguments filed 09/10/2021 in regards to section 102/103 argument have been fully considered but they are not persuasive. 
Applicant argues the Koh reference does not disclose “control a display to display a camera-generated image captured by the camera and an air tag on the camera-generated image at a position corresponding to the position of the facility indicated by the facility information” because Koh merely discloses text balloons of hotels based on map data (remarks p. 11). Examiner respectfully disagrees. 
In fig. 3a-b and paragraphs 40-46 of Koh discloses a live image generated on the display of the mobile device and generated by the mobile phone camera where text balloons are superimposed on the live image to represent the geographical positions of the hotels surrounding the location of the mobile device. 
The text balloon, as Applicant likes to refers to them in regards to Koh, are the equivalent of the air tag in the current application. According to the specification as filed in paragraph 17, “When a user operates the terminal apparatus to start up reservation software, a camera-generated image is displayed on a display apparatus in real time, and the reservation button (air tag) corresponding to each facility is displayed corresponding to the position of each facility on the camera-generated image.” Therefore, Koh discloses ““control a display to display a camera-generated image captured by the camera and an air tag on the camera-generated image at a position corresponding to the position of the facility indicated by the facility information”. 
Applicant further argues that Koh does not disclose “based on receiving a user input on the air tag, control the display to display an interface including search conditions for the facility, the search conditions including date and time” (remarks p. 11). Examiner respectfully disagrees. 
Paragraphs 40-46, fig. 3a-b of Koh disclose that when the user presses the airtag of the hotel on the live image, a user interface is displayed showing detailed information of the hotel which includes a reservation button which takes the user to a reservation search interface for the user to search the hotel for available rooms for specific dates. The display of hotel search interface is based on the user input on the airtag because the user presses the air tag in order to get to the reservation button which directs the user to the hotel search interface. Furthermore, based on the broadest reasonable interpretation, a person of ordinary skill in the art would understand that the check-in and check-out dates include check-in and check-out times. 
Applicant also argues that Koh does not disclose “wherein the first condition based on a GPS receiver establishes that the terminal apparatus is located or is not located within a predetermined space which is set in advance” (remarks p. 11). Examiner respectfully disagrees. 
Paragraphs 35-40 of Koh disclose that the GPS location and direction of the mobile device dictates which hotels are shown on the live image in augmented reality. It follows that as the mobile device’s user moves around, the mobile device will display different hotels depending where the mobile device is located and camera is directed. Examiner interprets the location and the direction of the mobile device as the predetermined space that is set in advance because the location of the mobile device and its direction are predetermined and set in advance by the user in order for the application to display the corresponding hotels available in the direction of the camera. Therefore, the mobile device will display different screens depending on the predetermined location and direction of the mobile device. As such, Koh discloses “wherein the first condition based on a GPS receiver establishes that the terminal apparatus is located or is not located within a predetermined space which is set in advance”.
Applicant’s arguments, see remarks p. 8, filed 09/10/2021, with respect to 112b rejection have been fully considered and are persuasive.  The 112b rejection of claims 10 and 15 has been withdrawn. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3-4, 6, 12 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koh (KR 2011-0121494).
As per claim 1, Koh discloses a terminal apparatus comprising: 
a camera configured to capture an image (paragraph 13) ; and 
a processor configured to: 
transmit, to a reservation server, terminal information indicating a position of the terminal apparatus (paragraph 13); 
receive, from the reservation server, facility information indicating a facility, a position of the facility, and a positional relationship between the facility and the terminal apparatus satisfying a predetermined condition (paragraph 13-15, 31-33 fig.3a, facility information around the location and in the viewing angle of the terminal are received) ; 
control a display to display a camera-generated image captured by the camera and an air tag on the camera-generated image at a position corresponding to the position of the facility indicated by the facility information (paragraph 35-36, 39, fig. 3a, the information of the facilities around the location and in the viewing angle of the terminal are displayed to the user. The icon of the facility is displayed on the positional information of the facility) ;

execute reservation processing for reserving the facility satisfying the search conditions (paragraph 44-46, the reservation for the specific room included in the reservation information is performed and reservation information is returned to the terminal). 
wherein the processor is further configured to: 
control the display to display a first reservation screen displaying the camera- generated image and the air tag on the camera-generated image when a state of the terminal apparatus satisfies a first condition (paragraph 35-40, the terminal displays bookable facilities around the location of the terminal and in the field of view of the terminal as well. Examiner interprets the terminal location and/or angle of view as first condition), and control the display to display a second reservation screen different from the first reservation screen when the state of the terminal apparatus does not satisfy the first condition (paragraph 35-40, changing the location and/or angle of view of the terminal will display a different reservation screen for different facilities to the user);
wherein the first condition based on a GPS receiver	 establishes that the terminal apparatus is located or is not located within a predetermined space which is set in advance (paragraph 35-40, Examiner interprets a location and/or angle of view as the first predetermined space which is set in advance as the first condition).

As per claim 3, Koh discloses wherein the processor is further configured to: receive the facility information from the reservation server when the state of the terminal apparatus satisfies the first condition, and receive the second reservation screen from the reservation server when the state of the terminal apparatus does not satisfy the first condition (paragraph 35-40, the terminal receives the facility information corresponding to a first location and/or angle of view of the terminal, changing the first location and/or angle of view of the terminal will result in receiving different facility information which in combination with the angle of view of the terminal result in a different reservation screen ).
As per claim 4, Koh discloses wherein the processor is further configured to: transmit the terminal information to the reservation server to request for the facility information when the state of the terminal apparatus satisfies the first condition, and request for the second reservation screen from the reservation server when the state of the terminal apparatus does not satisfy the first condition  (paragraph 35-40, the terminal will request the facility information corresponding to a first location and/or angle of view of the terminal, changing the first location and/or angle of view of the terminal will result in receiving different facility information which in combination with the angle of view of the terminal result in a different reservation screen).

As per claim 6, Koh discloses wherein the first condition establishes that the positional relationship between the terminal apparatus and the facility satisfies or does not satisfy the predetermined condition (paragraph 35-40, the facilities of a first location and viewing angle of 

As per claim 12, Koh discloses a reservation server comprising:
A processor configured to:
	 Receive, from a terminal apparatus, terminal information indicating a position of the terminal apparatus (paragraph 13-15, 31-33 fig.3a, the server received location information of the terminal);
	Transmit, to the terminal apparatus, facility information indicating a facility, a position of the facility, and appositional relationship between the facility and the terminal apparatus satisfying a predetermined condition (paragraph 13-15, 31-33 fig.3a, facility information around the location and in the viewing angle of the terminal are received from the server);
	Based on receiving user inputs on an air tag on a camera generated image captured by a camera of the terminal apparatus and an interface including search conditions for the facility, the search conditions including date and time (paragraph 40-46, fig. 3b-4, when the facility is selected, the reservation information screen is chosen to search and reserve a space within the facility);
Receive, from the terminal apparatus, reservation information and the search conditions for reserving the facility indicated by the facility information (paragraph 40-46, fig. 3b-4, when the facility is selected, the reservation information screen is chosen 
Perform reservation processing for reserving the facility satisfying the search conditions (paragraph 44-46, the reservation for the specific room included in the reservation information is performed). 
wherein the processor is further configured to: 
control the display to display a first reservation screen displaying the camera- generated image and the air tag on the camera-generated image when a state of the terminal apparatus satisfies a first condition (paragraph 35-40, the terminal displays bookable facilities around the location of the terminal and in the field of view of the terminal as well. Examiner interprets the terminal location and/or angle of view as first condition), and control the display to display a second reservation screen different from the first reservation screen when the state of the terminal apparatus does not satisfy the first condition (paragraph 35-40, changing the location and/or angle of view of the terminal will display a different reservation screen for different facilities to the user);
wherein the first condition based on a GPS receiver establishes that the terminal apparatus is located or is not located within a predetermined space which is set in advance (paragraph 35-40, Examiner interprets a location and/or angle of view as the first predetermined space which is set in advance as the first condition).

As per claim 17, Koh discloses a processing method of a terminal apparatus, the method comprising:

receiving, from the reservation server, facility information indicating a facility, a position of the facility, a positional relationship between the facility and the terminal apparatus satisfying a predetermined condition  (paragraph 13-15, 31-33 fig.3a, facility information around the location and in the viewing angle of the terminal are received from the server); 
controlling a display to display a camera-generated image captured by a camera and air tag on the camera-generated image at a position corresponding to the position of the facility indicated by the facility information  (paragraph 35-36, 39, fig. 3a, the information of the facilities around the location and in the viewing angle of the terminal are displayed to the user. The icon of the facility is displayed on the positional information of the facility);
 based on receiving a user input on the air tag, control the display to display an interface including search conditions for the facility, the search conditions including date and time  (paragraph 40-46, fig. 3b-4, when the facility is selected, the reservation information screen is chosen to search and reserve a space within the facility. The reservation information for the specific room are sent to the server which includes the date and time); and 
executing reservation processing for reserving the facility satisfying the search conditions (paragraph 44-46, the reservation for the specific room included in the reservation information is performed and reservation information is returned to the terminal);
wherein the method further comprises: 

 controlling the display to display a second reservation screen different from the first reservation screen when the state of the terminal apparatus does not satisfy the first condition (paragraph 35-40, changing the location and/or angle of view of the terminal will display a different reservation screen for different facilities to the user);
wherein the first condition based on a GPS receiver establishes that the terminal apparatus is located or is not located within a predetermined space which is set in advance (paragraph 35-40, Examiner interprets a location and/or angle of view as the first predetermined space which is set in advance as the first condition).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koh (KR 2011-0121494), as disclosed in the rejection of claim 6, in further view of Huang (US 2014/0120887).
As per claim 7, Koh discloses displaying submitting a search query to display AR content/facility around a first condition of the terminal (paragraph 35-40, displaying facilities information around a first location and/or viewing angle of a terminal). However, Koh does not disclose that wherein the first condition requires that a distance between the terminal apparatus and the facility is equal to or less than a reference value. However, Huang discloses wherein the first condition requires that a distance between the terminal apparatus and the facility is equal to or less than a reference value (paragraph 186-193, the search query to display AR content around the location of the terminal contains search radius condition which would require for a distance between the terminal apparatus and the facility to be equal or less than a reference value). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Huang in the teaching .
Claim(s) 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koh (KR 2011-0121494), as disclosed in the rejection of claim 1 and 12, in further view of Huang (US 2014/0120887) and Bisht (US 2010/0125478).
As per claim 10, Koh discloses wherein one of the search conditions specifies availability , and wherein the processor is further configured to control the display to display the air tag on the camera-generated image at the position corresponding to the position of the facility, the facility satisfying one of the search conditions, and the positional relationship between the facility and the terminal apparatus satisfying the predetermined condition (paragraph 36-40, the terminal displays facilities that are around the location of the terminal and available for reservation). However, Koh does not disclose that multiple search parameters can be set for the available facilities around the location of the terminal. However, Huang discloses setting multiple search parameters to show facilities that are around the terminal that meet the search parameters (paragraph 186-193).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Huang in the teaching of Koh, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 
However, Koh in view of Huang do not disclose that a desired facility room capacity is part of the search parameters, but Bisht discloses a desired facility room capacity as part of search parameters (paragraph 59).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include room capacity in search parameters as in Bisht in the system executing the method of Koh in view of Huang. As in Bisht, it is within the capabilities of one of ordinary skill in the art to include the search for available facilities with a certain room capacity to Koh in view of Huang’s invention with the predictable result of filtering the search result as needed in Koh in view of Huang.

As per claim 15, Koh discloses wherein one of the search conditions specifies availability, and wherein the processor is further configured to transmit, to the terminal apparatus, the facility information indicating the facility, the position of the facility, the positional relationship between the terminal apparatus and the facility satisfying the predetermined condition (paragraph 36-40, the terminal displays facilities that are around the location of the terminal and available for reservation). However, Koh does not disclose that multiple search parameters can be set for the available facilities around the location of the terminal. However, Huang discloses setting multiple search parameters to show facilities that are around the terminal that meet the search parameters (paragraph 186-193).

However, Koh in view of Huang do not disclose that a desired facility room capacity is part of the search parameters and search result showing the facility being capable of accommodating the desired room capacity, but Bisht discloses a desired facility room capacity as part of search parameters and showing the facility being capable of accommodating the desired facility room capacity (paragraph 59).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include room capacity in search parameters and search result showing the facility being capable of accommodating the desired room capacity as in Bisht in the system executing the method of Koh in view of Huang. As in Bisht, it is within the capabilities of one of ordinary skill in the art to include the search for available facilities with a certain room capacity and search result showing the facility being capable of accommodating the desired room capacity to Koh in view of Huang’s invention with the predictable result of filtering the search result as needed in Koh in view of Huang.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koh (KR 2011-0121494), as disclosed in the rejection of claim 1, in further view of Huang (US 2014/0120887) in further view of Markoff (US 2018/0101894).
As per claim 11, Koh discloses wherein the processor is further configured to: 4 Appln. No.: 15/861,824 control the display to display, when the air tag is operated, an input screen including an entry field for inputting details of a reservation including date and time (fig. 3b-4, paragraphs 36-46) and control the display to display, when a distance between the terminal apparatus and the facility is nearby, the input screen including a date of use field inputted with dates (fig. 3b-4, paragraphs 36-46).
However, Koh does not disclose but Huang discloses setting a distance between the terminal apparatus and the facility to equal to or less than a reference value (paragraph 186-193, the search query to display AR content around the location of the terminal contains search radius condition which would require for a distance between the terminal apparatus and the facility to be equal or less than a reference value). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Huang in the teaching of Koh, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Koh in view of Huang does not disclose but Markoff discloses a reservation request input screen with a date-of-use field inputted with the current date and a time-of-use field inputted with a time slot including the current time as default values (paragraph 76).
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Examiner, Art Unit 3628